Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Plans to Announce Fourth Quarter and Year-End 2009 Financial Results and Host a Conference Call on January 27, 2010 ATLANTA, January 12, 2010 – RPC Incorporated (NYSE: RES) announced today that it will release its financial results for the fourth quarter and year ended December 31, 2009 on Wednesday, January 27, 2010 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, January 27, 2010 at 9:00 a.m. Eastern Standard Time. Individuals wishing to participate in the conference call should dial (888) 471-3840 or (719) 325-2170 for international callers, and use Confirmation Code# 5372496.For interested individuals unable to join via telephone, the call also will be broadcast and archived on the company's investor Web site at www.rpc.net.Interested parties are encouraged to click on the webcast link 10-15 minutes prior to the start of the conference call. RPC, an oil and gas services company, provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest, Appalachian and Rocky Mountain regions, and in selected international markets.RPC’s investor Web site can be found on the Internet at www.rpc.net. For information about RPC, Inc. or this event, please contact: Ben Palmer Chief
